Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents filed June 2, 2020 and the remarks received on February 25, 2022.

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 24, 2022.
Applicant's election with traverse of claims 10-18 in the reply filed on February 25, 2022 is acknowledged.  The traversal is on the grounds that claims 19 and 20 are not patentably distinct from claims 10-18.  This argument is found persuasive.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher G. Trainor (Reg. No. 39,517) on June 1, 2022.
The application has been amended as follows: 
Claims 1-10 are canceled.
Reasons For Allowance
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed surgical stapling device reload assembly comprising a staple pusher supported within an annular cavity of a shell housing; a knife supported on a knife carrier movably positioned within a through bore of a staple actuator; and a lockout latch locking member movable from an undeformed state to a deformed state in response to movement of knife driver from a retracted position towards an advanced position, wherein the lockout latch is engaged with the knife carrier when the lockout latch is undeformed for the purpose of preventing advancement of the knife carrier within the shell housing to allow removal of tissue and avoid injury of a clinician/user.
Prior art, such as RACENET et al. (US 9,038,882), disclose a deformable lockout latch 180 supported on an inner housing portion; however, the lockout latch of RACENET et al. engages the knife carrier 166 in deformed state rather than an undeformed state as claimed.  GUERRERA (US 2018/0125486) discloses a latch member that secures a knife carrier to a knife driver, but not to an inner housing portion as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



June 1, 2022